
	
		II
		110th CONGRESS
		2d Session
		S. 2820
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2008
			Mr. Rockefeller (for
			 himself and Mr. Graham) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part A of title IV of the Social Security Act to
		  extend and expand the number of States qualifying for supplemental grants under
		  the Temporary Assistance for Needy Families program.
	
	
		1.Extension and expansion of
			 TANF supplemental grants
			(a)In
			 generalSection 403(a)(3) of the Social Security Act (42 U.S.C.
			 603(a)(3)) is amended to read as follows:
				
					(3)Supplemental
				grant for certain States
						(A)In
				generalEach qualifying State shall, subject to subparagraphs (B)
				and (F), be entitled to receive from the Secretary for each of fiscal years
				2009 and 2010 the following:
							(i)Qualifying
				States that received a supplemental grant for fiscal year 2008 and have below
				average TANF resources per childIn the case of a qualifying
				State that is described in clauses (i) and (ii) of subparagraph (C), an amount
				equal to the sum of—
								(I)the total amount
				required to be paid to the State under this paragraph (as in effect on October
				1, 2007) for fiscal year 2008; and
								(II)the lesser
				of—
									(aa)the amount equal
				to 2.5 percent of the total amount required to be paid to the State under
				paragraph (1) for the fiscal year, and
									(bb)$2,500,000.
									(ii)Qualifying
				States that did not receive a supplemental grant for fiscal year 2009 and have
				below average TANF resources per childIn the case of a
				qualifying State that is only described in clause (ii) of subparagraph (C), an
				amount equal to the lesser of—
								(I)the amount equal
				to 10 percent of the total amount required to be paid to the State under
				paragraph (1) for the fiscal year, and
								(II)$10,000,000.
								(iii)Other
				qualifying statesIn the case of a qualifying State that is only
				described in clause (i) of subparagraph (C), the total amount required to be
				paid to the State under this paragraph (as in effect on October 1, 2007) for
				fiscal year 2008.
							(B)LimitationThe
				amount to be paid to a State under clause (i)(II) or (ii) of subparagraph (A)
				for any fiscal year shall be reduced (but not below zero) by the amount that is
				equal to the excess, if any, of—
							(i)the product
				obtained by multiplying—
								(I)the level of
				welfare spending per poor child by the State (calculated without regard to any
				reduction made under this subparagraph) for such fiscal year; by
								(II)the number of
				children under the age of 18, according to the 2006 American Community Survey,
				who were residents of the State and who were members of families whose income
				was below the poverty line; over
								(ii)the product
				obtained by multiplying—
								(I)the national
				average level of State welfare spending per poor child for such fiscal year;
				by
								(II)the number of
				children under the age of 18, according to the 2006 American Community Survey,
				who were residents of the State and who were members of families whose income
				was below the poverty line.
								(C)Qualifying
				StateFor purposes of this paragraph, a State is a qualifying
				State for a fiscal year if—
							(i)the State was
				entitled to receive a grant under this paragraph (as in effect on October 1,
				2007) for fiscal year 2008; or
							(ii)the level of
				welfare spending per poor child by the State for fiscal year 2008 is less than
				the national average level of State welfare spending per poor child for such
				fiscal year.
							(D)DefinitionsIn
				this paragraph:
							(i)Level of
				welfare spending per poor childThe term level of welfare
				spending per poor child means, with respect to a State and a fiscal
				year—
								(I)the sum
				of—
									(aa)the total amount
				required to be paid to the State under paragraph (1) for such fiscal
				year;
									(bb)the total amount
				required to be paid to the State, if any, under this paragraph (as in effect on
				October 1, 2007) for such fiscal year; and
									(cc)80
				percent of the historic State expenditures (as defined in section
				409(a)(7)(B)(iii)); divided by
									(II)the number of
				children under the age of 18, according to the 2006 American Community Survey,
				who were residents of the State and who were members of families whose income
				was below the poverty line.
								(ii)National
				average level of State welfare spending per poor childThe term
				national average level of State welfare spending per poor child
				means, with respect to a fiscal year, an amount equal to—
								(I)the sum
				of—
									(aa)the total amount
				required to be paid to the States under paragraph (1) for such fiscal
				year;
									(bb)the total amount
				required to be paid to the States under this paragraph for such fiscal year;
				and
									(cc)the aggregate
				amount for all States of 80 percent of the historic State expenditures (as
				defined in section 409(a)(7)(B)(iii)) for each State; divided by
									(II)the number of
				children under the age of 18, according to the 2006 American Community Survey,
				who were residents of any State and who were members of families whose income
				was below the poverty line.
								(iii)StateThe
				term State means each of the 50 States of the United States and
				the District of Columbia.
							(E)AppropriationOut
				of any money in the Treasury of the United States not otherwise appropriated,
				there are appropriated for each of fiscal years 2009 and 2010 such sums as are
				necessary for grants under this paragraph, in a total amount not to exceed
				$470,000,000 for each such fiscal year.
						(F)Grants reduced
				pro rata if insufficient appropriationsIf the amount
				appropriated pursuant to subparagraph (E) for a fiscal year is less than the
				total amount of payments otherwise required to be made under this paragraph for
				the fiscal year, then the amount otherwise payable to any State for the fiscal
				year under this paragraph shall be reduced by a percentage equal to the amount
				so appropriated divided by such total
				amount.
						.
			(b)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2008.
			
